Opinion by
Orlady, P. J.,
On the trial of this case the parties did not confine their proofs and allegations to the pleadings on file, and the examination of the witnesses took a wide range to present the contention of the respective parties: The
disputed facts were fully and adequately submitted to the jury in a charge of which neither party has a right to complain. The opinion of the court, filed in refusing the defendant’s motion for judgment non obstante veredicto, fairly answers the argument presented on this, appeal. The supplemental order discharging the defendant’s rule to have a certain portion of the verdict and judgment marked to his use, continues that phase of the case for the further consideration of the court after the affirmance of this judgment.
An examination of the record does not disclose such error as would warrant another trial, and the judgment is affirmed.